Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al (US 20120026336) in view of Douglas et al (US 20080129581).
Regarding claim 1, 8, and 18, Koren teaches a detector (para 10, “the method and system of enhanced integration of millimeter wave imagery can operate as either an entry portal for weapons or contraband detection or as an exit portal for theft prevention or both“) comprising: a digital optical camera having a line of sight and an optical camera field-of-view (para 29, “the millimeter wave camera and video camera”.) a millimeter wavelength (MMW) camera (para 29, “the millimeter wave camera and video camera”) including at least one MMW antenna, at least one MMW collecting horn (para 21, “a conical feedhorn is commonly used. Feedhorns are packed close together in the focal plane. The feedhorn defines the detector field of view and gives a tapered illumination of the scene”) and at least a one pixel MMW sensor (para 21, “The millimeter wave camera may be equipped with a millimeter wave thirty-two pixel slot radiometer and utilize any number of pixels.”), the MMW camera essentially pointing in the line of sight (MMW inherently have a line of sight), a computer system with a microprocessor and non-transitory memory operable (para 31, “The memory 610 includes media that is readable by the processor 608 and that stores data”) with a display (para 30, “A video image and the millimeter wave imagery of the target are displayed on a video monitor“); an overlay a plurality of MMW (para 30, “the first scan and the second scan are integrated to increase a resolution of the millimeter wave imager”) and optical image verification algorithm that overlays  MMW images obtained from the MMW camera with an optical image obtained from the digital optical camera, the verification algorithm retained in the non-transitory memory and executed by the microprocessor (para 31, “a highlighting software module 618 for overlaying the video and/or millimeter wave imagery with computer generated highlights coinciding with the location of a concealed object”)
Regarding claim 1, 8, and 18, Koren does not teach the MMW camera having a field of view and an MMW camera having a field-of-view, the MMW camera field-of-view is smaller than the optical camera field-of-view. Douglas teaches the MMW camera having a field of view and an MMW camera having a field-of-view, the MMW camera field-of-view is smaller than the optical camera field-of-view (fig 3, items 118 and 310). It would have been obvious to modify Koren to include the MMW camera having a field of view and an MMW camera having a field-of-view, the MMW camera field-of-view is smaller than the optical camera field-of-view because it is merely combining the radar/camera elements to yield a predictable radar/camera device.
Regarding claim 2, Koren teaches the MMW camera is a passive MMW camera (para 2, “The passive millimeter wave camera”).
Regarding claim 3, Douglass teaches an optical light source that emits light in a light frequency between ultraviolet and infrared in the optical camera field -of-view that is detected by the optical camera and/or an MMW radiation source that emits radiation between 3 -300 GHz in the MMW camera field-of-view (para 63, “a center frequency anywhere in the range from about 10 GHz to 110 GHz’). It would have been obvious to modify Koren to include an optical light source that emits light in a light frequency between ultraviolet and infrared in the optical camera field -of-view that is detected by the optical camera and/or an MMW radiation source that emits radiation between 3 -300 GHz in the MMW camera field-of-view because it is transmitting a known MMW frequency to the known MMW radar of Koren to yield a predictable radar/camera device.
Regarding claim 13, Koren teaches the MMW camera is a passive MMW camera (para 2, “The passive millimeter wave camera”) including at least one MMW antenna, at least one MMW collecting horn (para 21, “a conical feedhorn is commonly used. Feedhorns are packed close together in the focal plane. The feedhorn defines the detector field of view and gives a tapered illumination of the scene”) and at least a one pixel MMW sensor (para 21, “The millimeter wave camera may be equipped with a millimeter wave thirty-two pixel slot radiometer and utilize any number of pixels.”).
Regarding claim 15, Koren teaches identifying a metallic object in the plurality of MMW images (para 2, “the millimeter wave signature of the human body, which is warm and reflective, against that of a gun, knife or other contraband”).
Regarding claim 16, Koren teaches alerting an end user of the identified metal object (para 29, “The operator views the video monitor (e.g., laptop) and detection is automatic with visual highlighting and warning”).
Regarding claim 17, Douglass teaches the MMW camera and the optical camera essentially pointing in a common line of sight, the MMW camera having an MMW camera field-of- view, the MMW camera field-of-view is smaller than the optical camera field-of-view (fig 3, items 310 and 118). It would have been obvious to modify Koren to include the MMW camera and the optical camera essentially pointing in a common line of sight, the MMW camera having an MMW camera field-of- view, the MMW camera field-of-view is smaller than the optical camera field-of-view because it is merely combining the radar/camera elements to yield a predictable radar/camera device.
Claim(s) 4, 5, 7, 9-12, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koren in view of Douglas as applied to claim 1, 8, and 18 above, and further in view of Valdes Garcia et al (US 20200249341).
Regarding claim 4, Valdes Garcia teaches a housing that essentially houses the digital optical camera and the MMW camera (fig 1, item 110 and para 46). It would have been obvious to modify Koren in view of Douglas to include a housing that essentially houses the digital optical camera and the MMW camera because it would combine the two sensors in one housing.
Regarding claim 5, Koren teaches the optical image includes a living subject image (para 2, “The technology works by contrasting the millimeter wave signature of the human body, which is warm and reflective, against that of a gun, knife or other contraband”). 
Regarding claim 5, Valdes Garcia teaches an overall MMW image that includes at least one metallic object image that is superimposed over the living subject image, the overall MMW image is a compilation of the plurality of the MMW images (para 10, “An imaging device using millimeter (mm) wavelength radio waves enables users to identify objects concealed or obscured by other objects, as radio waves with wavelengths in the mm range (from approximately 1 mm to 10 mm±10% with frequencies from approximately 30 GHz to 300 GHz±10%) are low energy (i.e., non-ionizing) and are reflected by metallic object”). It would have been obvious to modify Koren in view of Douglas to include an overall MMW image that includes at least one metallic object image that is superimposed over the living subject image, the overall MMW image is a compilation of the plurality of the MMW images because it is merely using a known concealed object detection method of Valdes Garcia in the concealed object detection device of Koren to yield a predictable concealed object detection device.
Regarding claim 7, Valdes Garcia teaches the detector is handheld (fig 1) and stitching algorithm retained in the non-transitory memory and an overall MMW image displayed on the display, the overall MMW image is essentially a contiguous compilation of a plurality of the MMW images captured along an inconsistent path that are stitched together via the stitching algorithm (para 12, “The user moves the imager 110 from a first position 140a (generally, position 140) with a first Point of View (POV) 150a (generally, POV 150) to a second position 140b with a second POV 150b. The two POVs 150 in FIG. 1 are illustrative of a SAR schema; providing two sets of radar readings taken along a trajectory in the environment 100 that are resolved into a single radar image”). It would have been obvious to modify Koren in view of Douglas to include the detector is handheld because it would make the sensor portable. It would have been obvious to modify Koren in view of Douglas to include a stitching algorithm retained in the non-transitory memory and an overall MMW image displayed on the display, the overall MMW image is essentially a contiguous compilation of a plurality of the MMW images captured along an inconsistent path that are stitched together via the stitching algorithm because it is merely use a known method to produce a MMW image of Valdes Garcia with the method to produce a MMW image of Koren to yield a predictable radar/camera device.
Regarding claim 9, Valdes Garcia teaches stitching together the plurality of MMW images into the contiguous assembly that is a single overall MMW image (para 12, “The user moves the imager 110 from a first position 140a (generally, position 140) with a first Point of View (POV) 150a (generally, POV 150) to a second position 140b with a second POV 150b. The two POVs 150 in FIG. 1 are illustrative of a SAR schema; providing two sets of radar readings taken along a trajectory in the environment 100 that are resolved into a single radar image”). It would have been obvious to modify Koren in view of Douglas to include stitching together the plurality of MMW images into the contiguous assembly that is a single overall MMW image because it is merely use a known method to produce an MMW image of Valdes Garcia with the method to produce an MMW image of Koren to yield a predictable radar/camera device.
Regarding claim 10, Valdes Garcia teaches the stitching together step is accomplished via an overlay MMW and optical image verification algorithm that is retained in the non-transitory memory and executed by the microprocessor (para 12, “The user moves the imager 110 from a first position 140a (generally, position 140) with a first Point of View (POV) 150a (generally, POV 150) to a second position 140b with a second POV 150b. The two POVs 150 in FIG. 1 are illustrative of a SAR schema; providing two sets of radar readings taken along a trajectory in the environment 100 that are resolved into a single radar image”). It would have been obvious to modify Koren in view of Douglas to include the stitching together step is accomplished via an overlay MMW and optical image verification algorithm that is retained in the non-transitory memory and executed by the microprocessor because it is merely use a known method to produce an MMW image of Valdes Garcia with the method to produce an MMW image of Koren to yield a predictable radar/camera device.
Regarding claim 11, Douglass teaches the contiguous assembly is a single overall MMW image that is equal to or smaller than the digital optical image (fig 3 shows the fov of the camera being smaller that the FOV of the MMW image, the image would therefore be smaller.) It would have been obvious to modify Koren to include the contiguous assembly is a single overall MMW image that is equal to or smaller than the digital optical image because it is merely combining the radar/camera elements to yield a predictable radar/camera device.
Regarding claim 12, Valdes Garcia teaches the detector is handheld (fig 1). It would have been obvious to modify Koren in view of Douglas to include the detector is handheld because it would make the sensor portable.
Regarding claim 12, Douglass teaches an end-user holding the detector device in their hand (fig 1), viewing the plurality of MMW images on a display screen overlaid on the digital optical image while taking each of the plurality of MMW images, the display screen is integrated with the detector device (para 97, “The information displayed on the operator console 120 includes video data and associated radar statistical evidence”). It would have been obvious to modify Koren to include viewing the plurality of MMW images on a display screen overlaid on the digital optical image while taking each of the plurality of MMW images, the display screen is integrated with the detector device because it would allow the operator to overlaid image and make a determination of a concealed object. 
Regarding claim 14, Valdes Garcia teaches taking an external optical perimeter MMW image that is outside of the digital optical image field-of-view, taking a second optical image that is at least partially outside of the digital optical image field-of-view (fig 1). It would have been obvious to modify Koren in view of Douglas to include taking an external optical perimeter MMW image that is outside of the digital optical image field-of-view, taking a second optical image that is at least partially outside of the digital optical image field-of-view because it would allow the device to scan a larger area than a static scan.
Regarding claim 19, Koren teaches an overlaid displayed image of an overall MMW image consisting of the plurality of MMW images that is superimposed on the optical image (para 31, “a highlighting software module 618 for overlaying the video and/or millimeter wave imagery with computer generated highlights coinciding with the location of a concealed object”).
Regarding claim 19, Valdes Garcia teaches overall MMW image consisting of a contiguous arrangement of the plurality of MMW images (para 12). It would have been obvious to modify Koren in view of Douglas to include overall MMW image consisting of a contiguous arrangement of the plurality of MMW images because it is merely using a known method to produce an MMW image of Valdes Garcia with the method to produce an MMW image of Koren to yield a predictable radar/camera device.
Regarding claim 20, Valdes Garcia means for moving the MMW camera within the optical camera field-of-view to obtain the plurality of MMW images (fig 1). It would have been obvious to modify Koren in view of Douglas to include means for moving the MMW camera within the optical camera field-of-view to obtain the plurality of MMW images because it would allow the device to scan a larger area than a static scan.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koren in view of Douglas as applied to claim 1 above, and further in view of Bonthron et al (US 20080100510) and Valdes Garcia.
Regarding claim 6, Bonthron teaches the optical image includes an image of a bag and an overall MMW image that includes at least one metallic image that is superimposed over the image of a bag (para 5, “the millimeter-wave frequency spectrum has demonstrated the ability to detect objects obscured from sight such as handguns concealed underneath clothing and metal objects inside of bags‘). It would have been obvious to modify Koren in view of Douglas to include the optical image includes an image of a bag and an overall MMW image that includes at least one metallic image that is superimposed over the image of a bag because it is merely using a known concealed object detection method of Bonthron in the concealed object detection device of Koren to yield a predictable concealed object detection device.
Regarding claim 6, Valdes Garcia teaches the overall MMW image is a compilation of the plurality of the MMW images (para 12, “The user moves the imager 110 from a first position 140a (generally, position 140) with a first Point of View (POV) 150a (generally, POV 150) to a second position 140b with a second POV 150b. The two POVs 150 in FIG. 1 are illustrative of a SAR schema; providing two sets of radar readings taken along a trajectory in the environment 100 that are resolved into a single radar image”). It would have been obvious to modify Koren in view of Douglas to include the overall MMW image is a compilation of the plurality of the MMW images because it is a simple substitution of a radar image of Koren with multiple radar images of Valdes Garcia to yield a predictable radar image.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/30/2022, with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koren et al (US 20120026336) in view of Douglas et al (US 20080129581).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648